Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamaguchi et al (US 2017/0336222 A1).
Regarding claim 1, Yamaguchi et al (Fig. 1) discloses an optical scanner comprising:
a light source (11, para [0049]);
a light deflector (15, para [0050]) configured to perform scanning in a first scanning direction and a second scanning direction orthogonal to the first scanning direction with irradiation light
emitted from the light source (para [0050]); and
a screen (30) on which the light deflector performs the scanning with the irradiation light (para [0045]),
wherein the optical scanner being configured to turn on the light source based on image information to form an image on the screen (30) in an image area included in a scanning range on the 
wherein the image area has an outer periphery having at least one intersecting side
intersecting with both the first scanning direction and the second scanning direction (see Figs. 6-7).

Regarding claim 2, the optical scanner according to Claim 1, wherein the intersecting side is disposed at an end portion (edge of main scanning direction x direction as shown in Fig. 6) of the image area in the first scanning direction (x direction) and an end portion (edge of sub-scanning direction y direction as shown in Fig, 6) of the image area in the second scanning direction (y direction).

Regarding claim 3, the optical scanner according to Claim 1, the optical scanner further comprising: a shield (Fig. 1, 50) located upstream of the screen in an optical path and configured to shield a portion of scanning light with which the light deflector performs the scanning, wherein the shield has an inner periphery having at least one intersecting side portion intersecting with both the first scanning direction and the second scanning direction (see the beams as shown in Figs. 1, 6 and 7).

Regarding claim 8, a display system (Fig. 1, HUD 100) comprising: the optical scanner (10) according to Claim 1; 
an image forming optical system configured to reflect projection light projected from the screen (30); and
a reflecting member (40) configured to reflect reflected light reflected from the image forming optical system,
wherein the image forming optical system reflects the projection light toward the reflecting member to form a virtual image (Fig. 1, virtual image I and para [0045]).

the display system according to Claim 8, wherein the reflecting member is a windshield (50 is windshield).

Regarding claim 10, the mobile body according to Claim 9, wherein the intersecting side is arranged in an upper portion of the image area (see Figs. 6 and 7) in the virtual image (I) and arranged so that the image area expands downward (see Fig. 1).

Allowable Subject Matter
Claims 4-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
claims are allowable at least for the reason that the prior art does not teach or reasonably suggest the wherein the light source is turned on when the light deflector performs the scanning in at least one detection area outside the image area, wherein the optical scanner further comprises at least one light detector configured to detect the irradiation light when the light deflector performs the scanning in the detection area, and wherein the detection area overlaps the image area in the first scanning direction and the second scanning direction as set forth in the claimed combination.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNCHA P CHERRY whose telephone number is (571)272-2310.  The examiner can normally be reached on M to F 7am to 3:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571)272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






8/19/2021
/EUNCHA P CHERRY/               Primary Examiner, Art Unit 2872